Citation Nr: 0721462	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1969 to December 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2006 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the January 2004 rating decision, the RO granted service 
connection for eczema, and assigned a 0 percent disability 
rating, effective January 2003.  The veteran appealed the 
initial disability rating assigned.  In August 2004, the 
Decision Review Officer (DRO) assigned a 10 percent 
disability rating, effective January 2003.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's service-connected eczema does not cover 20 
percent or more of the entire body or of exposed areas 
affected, nor has the eczema required systemic therapy for a 
total duration of six weeks or more during the past 12-month 
period. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The March 2003 and June 2006 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the March 2003 and June 2006 VCAA letters notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

Further, the March 2003 letter was sent to the appellant 
prior to the January 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided March 2003 and 
June 2006 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a June 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  A 
supplemental statement of the case was subsequently issued in 
February 2007.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service,  VA, and private, have been obtained.  
Also, the veteran was afforded VA examinations in January 
2004 and February 2007, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  By his responses received in August 
2006 and March 2007, the veteran indicated by checking the 
appropriate boxes that he had no other information or 
evidence to give VA to substantiate his claim, and to decide 
his claim as soon as possible.  Under these circumstances, no 
further action is necessary to assist the claimant with his 
claim.

Analysis

In his substantive appeal, the veteran claimed that his 
service-connected eczema actually covers 70 percent of his 
body and that a higher disability rating is therefore 
warranted.  He submitted color photographs in support of this 
contention. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected eczema has been rated by the 
RO under the provisions of Diagnostic Code 7806.  Under this 
regulatory provision, a rating of 10 percent is warranted 
when at least 5 percent, but less than 20 percent of the 
entire body is covered; or at least 5 percent, but less than 
20 percent of exposed areas are affected; or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, are required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for dermatitis or eczema, 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, or for dermatitis or eczema that 
requires systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent disability rating is assigned for dermatitis or 
eczema, affecting more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or for dermatitis or 
eczema that requires constant or near-constant systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

By VA examination in January 2004, the veteran was diagnosed 
with chronic eczema.  The examiner noted that there were rash 
areas about 4 x 3 in size in both the bilateral axillary 
regions with more dryness of the skin and crusting on the 
right axillary region and also bilateral inguinal region, 
measuring the same size.  It was further noted that the 
veteran had exacerbations with change of climate.   

The veteran was afforded another VA examination in February 
2007.  The veteran reported a constant rash since 1972 to 
1973 that improved during the summer and winter months, but 
worsened during the fall.  He further reported that his rash 
was migrating to different parts of his body.  In addition, 
he used Lotrisone cream once or twice a week with good 
response and no side effects.  Upon physical examination, it 
was noted that there was a patchy area of mottled atrophic 
skin over the medial and lateral aspect of each pectoral 
muscle area, which to the examiner and the dermatologist, 
looked like morphea; the dermatologist suggested a skin 
biopsy.  There was hypochromic atrophic rash found on the 
groins between the sides of the scrotum and upper thighs, 
which was described as a lichen-like rash.  It was further 
reported that no classical eczema rash was seen and that both 
rashes covered a total body skin surface of 3 percent.  The 
veteran was negative for scars.  For diagnosis, it was noted 
that there was no eczema at the time of the examination.  

The Board acknowledges the veteran's contentions and has 
reviewed his statements and evidence (including photographs) 
submitted in support of his claim.  However, after reviewing 
the totality of the evidence, the Board is compelled to 
conclude that a rating in excess of 10 percent is not 
warranted at any time from January 3, 2003.  The Board finds 
that the medical findings on examination are quite detailed 
and clear and simply do not show the degree of involvement to 
warrant a rating in excess of 10 Percent.  It appears from 
the examination reports that the skin rash is basically in 
the groin, thigh,  and axillary areas.  A 30 percent rating 
is not warranted since there is no persuasive evidence of 
eczema that covered 20 to 40 percent of the entire body or 
exposed areas affected.  Further, the veteran did not undergo 
systemic therapy that required a total duration of six weeks 
or more.  A 60 percent rating is not warranted since there 
was no medical evidence of eczema covering more than 40 
percent of the entire body or of exposed areas affected.  In 
addition, there was no evidence of constant or near-constant 
systematic therapy required during the past 12-month period.    

Also, staged ratings are not for application since the 
veteran's eczema is adequately contemplated by the existing 
10 percent rating during the entire time period in question.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER


The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


